Judgment affirmed, with costs, except that the wording thereof is changed as follows: That all of the sentence after the word “ hereto ” in the first fine of folio 309 be stricken out and the following is inserted in place thereof: “ or in such manner as not to permit any more water to run southerly therefrom against the northerly bank of the Pokey Moonshine highway than had run prior to the fall of the year 1913, and that the defendant and his successors in interest be perpetually enjoined and restrained from thereafter diverting the waters of Carney Hollow Creek from their original channel and allowing the same to flow southerly to the northerly bank of the Pokey Moonshine Road to any greater extent than they had prior to the fall of 1913.” All concurred.